Citation Nr: 1630218	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to August 1983 and from January 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran and his spouse testified at a May 2016 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In written statements of record as well as during his May 2016 Board hearing, the Veteran asserted that he had a chronic disability manifested by headaches that began during his active service in Southwest Asia in 1991.  The Veteran has also contended that his claimed disability was related to a head injury during active service.  He has reported being in a vehicle convoy hauling fuel and hitting his head on the ceiling of the vehicle when it hit a pothole. 

In the May 2013 VA examination report, the examiner diagnosed chronic daily headache.  The Veteran reported that he hit his head once while on active duty in a convoy hauling fuel that hit a pothole with no loss of consciousness, being dazed or confused, or "seeing stars".  He commented that he stayed on duty and "it wasn't that big of a thing."  The examiner noted that there was no concussion or head injury.  

In an October 2013 VA addendum medical opinion, the same examiner opined that the Veteran's headache condition was less likely than not a disability pattern or diagnosed disease that was related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  In the cited rationale, the examiner noted that the Veteran did not have (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; or (3) a diagnosable chronic multisymptom illness with a partially explained etiology. It was noted that the Veteran marked no to having headaches in his Gulf War service examination report dated in July 1995.  The examiner further highlighted that the Veteran had a history of year round allergies with sinus problems and alcohol abuse on his problem list, opining that those issues more likely accounted for his chronic daily headaches.

Unfortunately, the VA examiner did not specifically address whether the Veteran's currently diagnosed chronic daily headache was related to his asserted in-service head injury.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  On remand, the AOJ should afford the Veteran an addendum VA medical opinion to clarify whether his currently diagnosed chronic daily headache is etiologically related to his asserted in-service head injury.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, outstanding VA treatment records should be obtained.  During his May 2016 Board hearing, the Veteran reported that he was first treated for his claimed disability manifested by headaches in 2003 at the VA Medical Center in St. Paul, Minnesota (now the Minneapolis VA Health Care System (VAHCS)).  The record also contains St. Cloud VAHCS treatment records most recently dated in January 2016.  Therefore, on remand, updated VA treatment records, from Minneapolis VAHCS and St. Cloud VAHCS should be obtained and associated with the electronic claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from the Minneapolis VAHCS from January 2003 to the present and from the St. Cloud VAHCS dated since January 2016, and associate these records with the electronic claims file.  All attempts to obtain these records must be documented in the electronic claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, obtain a VA medical opinion to clarify whether the Veteran's currently diagnosed chronic daily headache is related to his asserted head injury during active service.  Prior to drafting the opinion, the electronic claims file must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the medical opinion.  The need for any further testing and/or examination is left to the discretion of the medical professional offering the addendum opinion.

After review of the electronic claims file and with consideration of the Veteran's lay statements, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed chronic daily headache is related to the Veteran's military service, including his asserted in-service head injury.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal in consideration of all evidence since the issuance of the April 2014 statement of the case.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

